Citation Nr: 1820992	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-29 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1996 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 

A review of the claims file reveals conflicting evidence as to the Veteran's current employment status, and when her last position of employment may have ended.  In November 2014, the Veteran reported that she last worked in November 2014.  A November 2014 statement from her employer noted that she was still employed there at that time.  In May 2017, the Veteran indicated that she had been unable to work for that same employer since April 2010.  Most recently, in January 2018, the Veteran reported that she was no longer employed.  The Veteran did not indicate when she was last employed.  Under the circumstances of this case, the AOJ must seek all available additional information concerning the Veteran's employment history.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an updated Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940, which fully and accurately details all employment positions held since 2010.

2.  Ask the Veteran's identified employer(s) to complete a new Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192.  Each employer identified must be asked for the annual totals, from 2010 through the present of the total number of hours of leave taken due to the Veteran's disabilities.

3.  The AOJ should then arrange for any further development on the claim for a TDIU rating suggested by the results of the development ordered above.

4.  After undertaking any additional development    deemed necessary, the AOJ must readjudicate the claim on appeal.  If any claim remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




